  1
                                                                                         s-~
                                                                                         ' ,o~
 2
                                                                                   Y`     ~~
 3                                                                                             ~~>~~~~~

 4                                                                                                        ;~~`.
                                                                         ~ ~~     <. ~C~o. ~ ~~
 5                                                                              ~         f' -
                                                                                             ry
                                                                         '~      ~.         '~~
 6                                                                                 .~     ,~
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11       EMIEL A. KANDI,                           Case No. CV 17-3617 FMO(JC)
12                             Plaintiff,
                                                   JUDGMENT
13 '~
14
         STEVEN LANGFORD,et al.,
15
16                            Defendants.
17
              In accordance with the concurrently issued Order(1)Dismissing Second
18
        Amended Complaint and Action; and(2)Denying Motion to Dismiss as Moot,
19
        IT IS HEREBY ADJUDGED that the operative Second Amended Complaint is
20
        dismissed without further leave to amend and that this action is dismissed with
21
        prejudice as to plaintiff's federal claims and without prejudice as to any state
22
        claims.
23
              IT IS SO ADJUDGED.
24
        DATED: __ ~~v . 1~\, ~o ~k
25
26
                                               F         ~,. ~      `'
27
                                        HONORABLE FERNA     O M. OLGUIN
28                                      UNITED STATES DISTRICT JUDGE
